DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B in the reply filed on 07/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claims 4, 6-7 and 21-22, limitations “fastening means” has been interpreted under 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding Claims 7-8 and 22, limitations “biasing means” has been interpreted under 35 U.S.C. pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes pre-AIA  35 U.S.C. 112, sixth paragraph, the aforementioned claims has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Claim Objections
Claim 3 is objected to because of the following informalities:  “can be connected a sealing plate” should be rewritten to be -- can be connected to a sealing plate --, and will be interpreted accordingly.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “when bend pushing” should be rewritten to be – when pushing --, and will be interpreted accordingly.  Appropriate correction is required.
	Claim 18 is objected to because of the following informalities:  “the second part as a spring element” should be rewritten to be – the second part is a spring element
--, and will be interpreted accordingly.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-5, 7, 18 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 2, the limitation “can be connected” in ll. 2 is indefinite, in context, since it cannot be discerned if the aforementioned limitation is required by the claim of if the aforementioned limitation represents a hypothetical scenario where it is possible to connect the baffle to plates. For Examination purposes and in accordance with the specification and drawings the aforementioned limitation will be interpreted as being capable of being connected in any manner but further clarification is required.
Regarding Claim 3, the limitation “can be connected” in ll. 2 is indefinite, in context, since it cannot be discerned if the aforementioned limitation is required by the claim of if the aforementioned limitation represents a hypothetical scenario where the baffle is connected to a sealing plate. For Examination purposes and in accordance with the specification and drawings the aforementioned limitation will be interpreted as being capable of being connected in any manner but further clarification is required.
Claim 7 recites the limitation "the fastening means" in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said first part" in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (US PG Pub. 20180112935), hereinafter referred to as Seo.

[AltContent: textbox (Other Edges)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    290
    369
    media_image1.png
    Greyscale

Seo Figure 3
Regarding Claim 1, Seo discloses a plate heat exchanger (shown in figure 2), which comprises 
- a plate stack of patterned heat transfer plates (20) arranged on top of each other (shown in figure 2) and positioned within a shell (10) and defining a first flow path (through inlet (14) and outlet (15)) and a second flow path between the plates (through inlet (16) and outlet (17)), where 
outer distribution chambers are formed in the space between the other edges (shown in annotated figure 3) of the heat transfer plates (shown in annotated figure 3) and the inside wall of the shell (shown in figure 3) being in fluid communication to the first flow path and first port connections (shown in figure 3) wherein 
a baffle (34, 36) is positioned adjustable in an outer distribution chamber separating it into two outer sub-chambers forming a flow barrier (the baffle is “selectively formed on each of the reinforcing plates 30, thereby forming a shell pass which allows the heating medium to flow through the upper chamber 11-1 and the lower chamber 11-2 in a zigzag manner” ¶ [33], wherein the selective formation of the baffle allows for flexibility in adjusting the flow path of the working fluid). 
Regarding Claim 2, Seo further discloses the baffle (34, 36) is adjustable in the manner it can be connected to plates (30) inserted between any of the heat transfer (22) plates (the baffle (34, 36) is formed with the plate (30), it is possible to insert said plate between other plates, see intended use analysis below).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “can be connected to plates (22) inserted between any of the heat transfer plates”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 

[AltContent: arrow][AltContent: textbox (Baffle Extension)]
[AltContent: textbox (Plate Extension Line)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    157
    144
    media_image2.png
    Greyscale

Seo Figure 3
Regarding Claim 3, Seo further discloses the baffle (34, 36) is adjustable in the manner it can be connected a sealing plate (30) positioned between two heat transfer plates (shown in figure 2) and reaching further into the respective external distribution chamber than the heat transfer plates (shown in figure 3). It is noted that the baffle and plate are formed in one piece where the demarcation between the baffle and the plate is interpreted as being past the outside edge of the plates (20). 
Regarding Claim 10, Seo further discloses the baffle comprises a third part (30, being the reinforcement plate on the left side) connected to the surface of the rim of said plate (shown in figure 3, wherein the plates are connected together and the reinforcement plate (30) is indirectly connected to the heat exchanging plates) reaching into the space of said outer distribution chamber forming part of the flow barrier (shown in annotated figure 3, wherein the plate (30) extends into the fluid flow path adjacent the shell of the heat exchanger).
Regarding Claim 11, Seo further discloses said third part (30) further is connected (shown in figures 2-3) to said first part (30, being the reinforcement plate on the right side).
Regarding Claim 12, Seo further discloses a fourth part (42) is sandwiched between (shown in figure 3) said first part (30) and said third part (30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seo (US PG Pub. 20180112935) as applied in Claims 1-3 and 10-12 above in view of Pitkanen et al. (US PG Pub. 20160025419A1) hereinafter referred to as Pitkanen. 
In arguendo and in addition to Seo, Pitkanen also teaches a baffle (9) formed with a plate (7a) that extends past the outside edge of a heat exchange plate (the plate pack (6) extends short of the plate (7a) that supports the baffle (9)).  
	One of ordinary skill would recognize that there is a need in the art to provide a baffle connected to a plate that is positioned along an outside edge of a heat exchange core in order to regulate the fluid flow to produce a desired heat exchange capability. Therefore, when there are a finite number of identified, predictable solutions, i.e. [the plate attached to the baffle does not extend further than the heat exchange plates of the core, the plate attached to the baffle extends to an equal amount when compared to the heat exchange plates of the core and the plate attached to the baffle extends further than the heat exchange plates of the core] a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. [the plate connected to the baffle supports said baffle and allows for a predetermined fluid flow configuration within the heat exchanger], it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to have a baffle being connected to a plate that extends past the outside edge of a heat exchange plate, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

	
Claims 4-9, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US PG Pub. 20180112935) as applied in Claims 1-3 and 10-12 above in view of Brignone et al. (US PG Pub. 2018023897) hereinafter referred to as Seo and Brignone, respectively.
Regarding Claim 4, although Seo discloses a baffle plate for separating fluid flow, Seo fails to explicitly disclose the baffle is connected to said plate by detachable fastening means.
Brignone, also drawn to a shell heat exchanger with baffles, teaches a baffle (80a) is connected to said plate (60/64/66) by detachable fastening means (bolt and nut, shown in figure 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the baffle of Seo being connected to said plate by detachable fastening means, as taught by Brignone, the motivation being to minimize damage to the tube bundle during insertion with a flexible baffle, to reduce the occurrence of mechanical discontinuities that create regions of increased stress, to provide a sealing device with a lesser mechanical tolerance threshold that mitigates errors in assembling the heat exchanger, to allow for replacement or repair of the sealing device after numerous thermal cycles and to reduce bypass flow that causes degradation or failure of heat exchanger components.         	
Alternately, Seo does however teach that a baffle is attached to a plate for the purpose of guiding a fluid flow path within a shell and tube heat exchanger.  
	One of ordinary skill in the art would recognize that there is a need in the art to provide a baffle attached to a plate within a shell and tube heat exchanger. The baffles are attached to a respective plate and are responsible for manipulating the length and/or turbulence of said flow path that correlate with a heat exchange. Therefore, when there are a finite number of identified, predictable solutions, i.e. a baffle permanently attached to a plate or a baffle connected to said plate by detachable fastening means, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. that the fluid flow path is guided through the heat exchanger in a desired configuration, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Seo, by having a baffle being connected to said plate with detachable fastening means, as taught by Brignone, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Regarding Claim 5, although Seo discloses a baffle plate for separating fluid flow, Seo fails to explicitly disclose the baffle is detachably connected to said plate.
Brignone, also drawn to a shell heat exchanger with baffles, teaches a baffle (80a) detachably connected (bolt and nut, shown in figure 5) to said plate (60/64/66).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the baffle of Seo being detachably connected to said plate, as taught by Brignone, the motivation being to minimize damage to the tube bundle during insertion with a flexible baffle, to reduce the occurrence of mechanical discontinuities that create regions of increased stress, to provide a sealing device with a lesser mechanical tolerance threshold that mitigates errors in assembling the heat exchanger, to allow for replacement or repair of the sealing device after numerous thermal cycles and to reduce bypass flow that causes degradation or failure of heat exchanger components.         	
	Alternately, Seo does however teach that a baffle is attached to a plate for the purpose of guiding a fluid flow path within a shell and tube heat exchanger.  
	One of ordinary skill in the art would recognize that there is a need in the art to provide a baffle attached to a plate within a shell and tube heat exchanger. The baffles are attached to a respective plate and are responsible for manipulating the length and/or turbulence of said flow path that correlate with a desired heat exchange. Therefore, when there are a finite number of identified, predictable solutions, i.e. a baffle permanently attached to a plate or a baffle being detachably connected to said plate, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. that the fluid flow path is guided through the heat exchanger in a desired configuration, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Seo, by having a baffle detachably connected to said plate, as taught by Brignone, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Regarding Claim 6, although Seo discloses the baffle (37) is positioned with a first part in contact only to said plate (42) and that the baffle is positioned exterior to the heat exchange plates of the core, Seo fails to disclose the baffle is positioned with a first part in contact only to said plate through the fastening means positioned between said first part and the rim of the plate.
Brignone, also drawn to a shell heat exchanger with baffles, teaches the baffle (80a) is positioned with a first part (81a) in contact only to said plate (60/64/66) through the fastening means (bolt and nut, shown in figure 5). It is noted that a modified Seo further teaches the fastening means being positioned between said first part and the rim of the plate. Seo discloses the baffle being positioned radially outward when compared to the plates of the heat exchange core and Brignone teaches the first part (81a) contacting the inner surface of the shell and being attached to the plate (60/64/66). Therefore, a modified Seo having the seal configuration of Brignone contains the nut and bolt being positioned between the outer edges of the plates of the heat exchange core and the seal that is contacting the inner surface of the shell.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the baffle of Seo being positioned with a first part in contact only to said plate through the fastening means positioned between said first part and the rim of the plate, as taught by Brignone, the motivation being to minimize damage to the tube bundle during insertion with a flexible baffle, to reduce the occurrence of mechanical discontinuities that create regions of increased stress, to provide a sealing device with a lesser mechanical tolerance threshold that mitigates errors in assembling the heat exchanger, to allow for replacement or repair of the sealing device after numerous thermal cycles and to reduce bypass flow that causes degradation or failure of heat exchanger components.         	
Regarding Claim 7, a modified Seo further teaches the fastening means (nut and bolt, as shown in Brignone figure 5) acts on biasing means (81a) pushing the baffle against the inner surface of the shell (shown in figure 5 of Brignone).
Regarding Claim 8, a modified Seo further teaches the first part (81a) is formed with a plural of flexible flaps (81a) forming biasing means when bend pushing the baffle against the inner surface of the shell (shown in figure 5 of Brignone).
Regarding Claim 9, a modified Seo further teaches wherein the baffle (80a) comprises a second part (81a) connected to the first part (shown in figure 5 of Brignone wherein multiple seals are displayed), said second part being positioned against the inner surface of the shell and being flexible to allow it to adapt to the inner shell surface curvature (shown in figure 5 of Brignone).
Regarding Claim 18, a modified Seo further teaches the second part (81a) as a spring element biased in an outward direction (shown in figure 5 of Brignone). 
Regarding Claim 20, a modified Seo further teaches at least one baffle (as previously taught by Seo as being within the shell and tube heat exchanger and Brignone as being detachable) is positioned in said first outer distribution chamber (shown in figure 3 of Seo), and at least one baffle is positioned in said second of the outer distribution chamber (shown in figure 3 of Seo wherein the baffles are shown to be situated in the outer distribution chambers on either side of the shell and tube heat exchanger).
	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Seo (US PG Pub. 20180112935) as applied in Claims 1-3 and 10-12 above in view of Heinio (US PG Pub. 20140305620) hereinafter referred to as Heinio.
Regarding Claim 19, although Seo discloses the first port connections (inlet (14) and outlet (15)) and baffle (37) are positioned in a first and a second of said outer distribution chambers (shown in figure 3), where said baffle (37) is positioned between a first and second of said first port connections (shown in figure 3), Seo fails to disclose the first port connections and baffle are positioned in the same of a first or a second of said outer distribution chambers.
Heinio, also drawn to a shell and tube heat exchanger having baffles, teaches the first port connections (5a and 5b) and baffle (7a) are positioned in the same of a first of said outer distribution chambers (shown in figure 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the baffle of Seo with the first port connections and baffle are positioned in the same of a first or a second of said outer distribution chambers, as taught by Heinio, the motivation being to regulate the number of passages of the heat exchanger thereby specifying a desired heat exchange capability or to conform to an existing piping configuration that is connected to the heat exchanger.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US PG Pub. 20180112935) in view of Brignone et al. (US PG Pub. 2018023897) hereinafter referred to as Seo and Brignone, respectively.
Regarding Claim 21, Seo discloses a method to assemble a baffle in a plate heat exchanger comprising 
- a plate stack of patterned heat exchange plates (20) arranged on top of each other (shown in figure 2) and positioned within a shell (10) and defining a first flow path (through inlet (14) and outlet (15)) and a second flow path between the plates (through inlet (16) and outlet (17)), where 
outer distribution chambers are formed in the space between the other edges (shown in annotated figure 3) of the heat transfer plates and the inside wall of the shell (shown in figure 3) being in fluid communication to the first flow path and first port connections (shown in figure 3), said method including 
to position said baffle (34, 36) in an outer distribution chamber separating it into two outer sub- chambers forming a flow barrier between said two outer sub-chambers (the baffle is “selectively formed on each of the reinforcing plates 30, thereby forming a shell pass which allows the heating medium to flow through the upper chamber 11-1 and the lower chamber 11-2 in a zigzag manner” ¶ [33], wherein the selective formation of the baffle allows for flexibility in adjusting the flow path of the working fluid). Seo fails to disclose fixing it detachable and adjustable by activating fastening means pushing the baffle against the inner surface of the shell.
Brignone, also drawn to a shell heat exchanger with baffles, teaches a baffle (80a) being detachable and adjustable by activating fastening means (nut and bolt, as shown in figure 5) pushing the baffle against the inner surface of the shell (shown in figure 5, wherein the seal (81a) is pushed against the inner wall once the seal is fastened by the nut and bolt).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the baffle of Seo being detachable and adjustable by activating fastening means pushing the baffle against the inner surface of the shell, as taught by Brignone, the motivation being to minimize damage to the tube bundle during insertion with a flexible baffle, to reduce the occurrence of mechanical discontinuities that create regions of increased stress, to provide a sealing device with a lesser mechanical tolerance threshold that mitigates errors in assembling the heat exchanger, to allow for replacement or repair of the sealing device after numerous thermal cycles and to reduce bypass flow that causes degradation or failure of heat exchanger components.         	
Regarding Claim 22, a modified Seo further teaches the fastening means (nut and bolt, as shown in Brignone figure 5) acts on biasing means (81a) pushing the baffle against the inner surface of the shell (shown in figure 5).
Regarding Claim 23, a modified Seo further teaches used on a heat exchanger (taught by Seo and Brignone).

Conclusion
         	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/           Primary Examiner, Art Unit 3763